TERRY, Associate J.,
concurring.
The Board, in its unanimous report and recommendation, “specifically deeline[d] to say what the appropriate sanction would be if these facts were before the Board in an original jurisdiction proceeding.” The Board went on to explain:
In particular, we are troubled by the Disciplinary Panel’s finding that Respondent displayed a lack of candor before the Panel and provided an affidavit as an exhibit that was of a dubious origin. If a dishonesty violation had been charged and found, a more severe sanction may have been appropriate.
I agree with these sentiments. If this ease were before us as- an original matter, I might well conclude that a ninety-day suspension is inadequate as a sanction for Ms. Hunter’s disciplinary violations. However, since this is a reciprocal proceeding, it is subject to a well-established rebuttable presumption that our sanction will be the same as that imposed by the original disciplining authority, which in this case is the United States District Court for the District of Columbia. See, e.g., In re Zilberberg, 612 A.2d 832, 834 (D.C.1992). Accepting that presumption, I join in the court’s opinion and in the sanction that it imposes.